NOTICE OF ALLOWANCE
This notice is responsive to Applicant’s amendments, remarks, and replacement drawings filed 7/23/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-3, 7-9, 12-17, and 21-28 are pending.
Claims 4-6, 10-11, and 18-20 are cancelled.

Drawings
The replacement drawings (Fig. 1) were received on 7/23/2021.  These drawings are accepted.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Hsu on 7-Sept-2021.

IN THE SPECIFICATION:
Please amend paragraph [0035] as follows:
A silicate concentration monitoring system 50 may also be provided so as to monitor the silicate concentration in the etching solution S3 in the settling tank 25 (see FIG. 1). The silicate concentration monitoring system 50 may use the same type of monitoring system as the silicate concentration monitoring system 11 described above, and thus is not repeated here. The silicate concentration monitoring system 50 may also be connected to the APC system (i.e., the control system 60). The APC system calculates the detected data from the silicate concentration monitoring system 50 and controls the operation of the seed provider 40.

Please substitute the following paragraph for paragraph [0053]:
In some embodiments, an etching solution recycling system for a wafer etching apparatus is provided. The etching solution recycling system includes a settling tank, a seed provider, and a fluid control unit. The settling tank is connected to an etching tank of the wafer etching apparatus and configured to receive an etching solution from the etching tank. The seed provider is configured to provide at least one seed crystal into the settling tank to reduce the silicate concentration in the etching solution in the settling tank. The fluid control unit is configured to deliver the etching solution in the settling tank back into the etching tank.

Allowable Subject Matter
Claims 1-3, 7-9, 12-17, and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, prior art of record whether alone or in combination fails to teach or fairly suggest the claim limitation: “wherein the APC system is configured to control the rope to move downwardly to place the at least one seed crystal into the settling tank and to control the rope to move upwardly to pull one of the at least one seed crystal out of the settling tank in response to the detected data from the silicate concentration monitoring system” in the context of the other limitations of the claim.

Regarding claim 16, prior art of record whether alone or in combination fails to teach or fairly suggest the claim limitation: “wherein the APC system is configured to control the rope to move downwardly to place the at least one seed crystal into the settling tank and to control the rope to move upwardly to pull one of the at least one seed crystal out of the settling tank in response to the detected data from the silicate concentration monitoring system” in the context of the other limitations of the claim.

Regarding claim 21, prior art of record whether alone or in combination fails to teach or fairly suggest the claim limitation: “wherein the APC system is configured to control the rope to move downwardly to place the seed crystal into the settling tank and to control the rope to move downwardly to place the seed crystal into the settling tank and to control the rope to move upwardly to pull the seed crystal out of the settling tank in response to the detected data from the second silicate concentration monitoring system” in the context of the other limitations of the claim.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        
/Benjamin Kendall/Primary Examiner, Art Unit 1718